Title: Thomas Jefferson to Robert Patterson, 31 August 1809
From: Jefferson, Thomas
To: Patterson, Robert


          Dear Sir  Monticello Aug. 31. 09.
           At the request of mr Warden I transmit to the A. Philosophical society an Analysis of tobacco by M. Vauquelin, translated by mr Warden.
           Having lately recieved from mr Treat, an officer stationed at our post on the Arkansa, a meteorological diary of two years & three months continuance, I take the liberty of presenting it to the society.  I am sure they will recieve with pleasure every essay contributing to our knolege of the different parts of that interesting country. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        